t c memo united_states tax_court barry s michelson petitioner v commissioner of internal revenue respondent shelley a michelson petitioner v commissioner of internal revenue respondent docket nos filed date barry s michelson pro_se shelley a michelson pro_se carmino j santaniello for respondent memorandum opinion raum judge the commissioner determined deficiencies in petitioners' federal income taxes as follows petitioner deficiency sec_6651 sec_6654 barry michelson dollar_figure dollar_figure shelley michelson big_number dollar_figure dollar_figure pursuant to respondent's uncontested motion the cases have been consolidated for trial briefing and opinion at issue is whether either petitioner is entitled under sec_6402 and sec_6511 to a refund of overpayment of taxes withheld from petitioner shelley a michelson's wages dividends and interest petitioners will sometimes be referred to simply as barry and shelley respectively the facts have been stipulated unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue petitioners are husband and wife they resided in stamford connecticut when they filed their respective petitions in these cases petitioners filed a timely request for an automatic month extension of time to file their return as a result of the extension their return was due on date a saturday the following monday date was not a legal_holiday in the district of columbia or the state of 1the court ordered simultaneous briefs however although the government filed its opening brief the court has been informed that petitioners do not intend to file any brief massachusetts see sec_7503 however petitioners did not file their joint_return until date after individual notices of deficiency had already been issued to each spouse during the taxable_year barry was a self-employed consultant on schedule c of their return petitioners reported a net dollar_figure loss with respect to barry's consulting activities during barry received compensation in the total amount of dollar_figure summarized as follows employer amount withholdings city of stamford dollar_figure town of greenwich -0- during shelley received wages from ambac indemnity in the total amount of dollar_figure from which her employer withheld federal income taxes in the amount of dollar_figure she received dividends from manufacturer's hanover trust as transfer agent in the amount of dollar_figure from which manufacturer's withheld federal income taxes in the amount of dollar_figure she also received interest_income from citybank in the amount of dollar_figure from which the bank withheld federal income taxes in the amount of dollar_figure 2although petitioners resided in connecticut their return was to be filed with the andover service_center in andover massachusetts whether the filing_date is a legal_holiday is determined by reference to the state where the internal_revenue_district office is located sec_7503 petitioners had not yet filed their return when the notices of deficiency were issued a separate individual notice_of_deficiency was sent to barry on date and a separate individual notice_of_deficiency was sent to shelley on date the statutory notice to barry was issued by the andover service_center the statutory notice to shelley was sent by the hartford district_director both statutory notices were based upon wage and other information obtained by the irs from third party sources on their return petitioners reported taxable_income in the amount of dollar_figure and federal_income_tax withholdings in the amount of dollar_figure resulting in a claimed overpayment of dollar_figure the commissioner accepted the return as filed but disallowed as untimely petitioners' claim_for_refund reflected on that return the government has conceded that there is no deficiency in income_tax due from either petitioner for and that neither petitioner is liable for the additions to tax under sec_6651 and sec_6654 at issue is whether either petitioner is entitled to a refund of the dollar_figure overpayment sec_6402 provides in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c and d refund any balance to such person emphasis added it has long been recognized by this court that a husband and wife are treated as separate taxpayers even where they have filed a joint_return 53_tc_287 since petitioners must be treated as separate taxpayers and since their notices of deficiency were issued at different times we must determine separately each petitioner's eligibility for a refund of the overpayment barry where spouses claim a refund under a joint_return the refund is divided between the spouses with each receiving a percentage of the refund equivalent to his or her proportion of the withheld tax_payments 757_f2d_1157 11th cir 673_f2d_366 see also 397_fsupp_342 e d pa revrul_80_7 1980_1_cb_296 as amplified by revrul_85_70 1985_1_cb_361 sets out a formula for determining each spouse's share of the overpayment the parties have stipulated that no taxes were withheld from barry's wages for and that all of the taxes responsible for the overpayment were withheld from shelley's income since all of the taxes were withheld from her income barry has no interest in any portion of the overpayment and thus is not entitled to a refund we note that this result is consistent with revrul_74_611 1974_2_cb_399 shelley since the overpayment was attributable entirely to taxes withheld from shelley's income she alone has any interest in the refund of the overpayment however she must demonstrate that her claim_for_refund was timely sec_6512 provides limit on amount of credit or refund no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment sec_6511 provides that when a claim_for_refund is not made within the 3-year period described in sec_6511 the amount of the credit or refund may not exceed the amount of tax paid within the years preceding the claim_for_refund sec_6511 provides that a claim_for_refund must be made within years from the time the return was filed or if no return was filed by the taxpayer within years from the time the tax was paid under sec_6513 and b the taxes attributable to shelley's income were deemed withheld on date and pursuant to sec_6513 petitioners' extension to date did not change the due_date of the tax from date the notice_of_deficiency was issued to shelley on date petitioners thereafter on date filed their return which served as their claim_for_refund under sec_6511 if the 3-year period from filing the return applies shelley is entitled to a refund if the 2-year period applies the limitations_period has expired and shelley is barred from receiving a refund sec_6513 time return deemed filed and tax considered paid a early return or advance_payment of tax -- for purposes of sec_6511 any return filed before the last day prescribed for the filing thereof shall be considered as filed on such last day for purposes of sec_6511 and c and sec_6512 payment of any portion of the tax made before the last day prescribed for the payment of the tax shall be considered made on such last day for purposes of this subsection the last day prescribed for filing the return or paying the tax shall be determined without regard to any extension of time granted the taxpayer and without regard to any election to pay the tax in installments b prepaid_income tax --for purposes of sec_6511 or any_tax actually deducted and withheld at the source during any calendar_year under chapter shall in respect of the recipient of the income be deemed to have been paid_by him on the 15th day of the fourth month following the close of his taxable_year with respect to which such tax is allowable as a credit under sec_31 sec_6513 and b this case is governed by commissioner v lundy u s ___ 116_sct_647 in lundy income taxes of the taxpayers husband and wife were withheld from their wages during on date the commissioner issued a notice_of_deficiency to the taxpayer-husband three months later on date the taxpayers filed their joint_return id at ___ s ct pincite the court framed the issue as follows w e must determine which of these two look-back periods to apply when the taxpayer fails to file a tax_return when it is due and the commissioner mails the taxpayer a notice_of_deficiency before the taxpayer gets around to filing a late return id at ___ s ct pincite the supreme court held that the 2-year period applied we reach this conclusion by following the instructions set out in sec_6512 the operative question is whether a claim filed on the date of the mailing of the notice_of_deficiency would be filed within years from the time the return was filed in the case of a taxpayer who does not file a return before the notice_of_deficiency is mailed the claim described in sec_6512 could not be filed within years from the time the return was filed no return having been filed there is no date from which to measure the 3-year filing period described in sec_6511 consequently the claim contemplated in sec_6512 would not be filed within the 3-year window described in sec_6511 and the 3-year look-back period set out in sec_6511 would not apply the applicable look-back period is instead the default 2-year period described in sec_6511 which is measured from the date of the mailing of the notice_of_deficiency see sec_6512 the taxpayer is entitled to a refund of any taxes paid within two years prior to the date of the mailing of the notice_of_deficiency id at ___ s ct pincite the lundy court also stated that a delinquent filer's entitlement to a refund in tax_court depends on the date of the mailing of the notice_of_deficiency sec_6512 tolls the limitations_period in that it directs the tax_court to measure the look-back period from the date on which the notice_of_deficiency is mailed and not the date on which the taxpayer actually files a claim_for_refund but in the case of delinquent filers sec_6512 establishes only a 2-year look-back period so the delinquent filer is not assured the opportunity to seek a refund in tax_court if the notice_of_deficiency is mailed more than two years after the taxes were paid the tax_court lacks jurisdiction to award the taxpayer a refund id at ___ s ct pincite here the notice_of_deficiency dated date was mailed to shelley more than years after the taxes were deemed paid on date under lundy since no tax_return or claim_for_refund was filed until after the notice_of_deficiency was issued shelley is not entitled to a refund see lundy v commissioner u s ___ s ct pincite we anticipated that result in 99_tc_475 affd 23_f3d_406 6th cir we there commented upon the seemingly harsh consequences as is true in many of the cases in this field the result may seem harsh in view of an actual overpayment but petitioner failed to file his income_tax return more promptly and the statute is precise the unhappy result for petitioner is the consequence of a problem of his own creation 97_tc_339 the situation is not an unfamiliar one and has been before us in a variety of other circumstances cf eg 72_tc_1126 62_tc_635 and a number of memorandum opinions cited in berry v commissioner supra pincite n id pincite since as we have already concluded above neither barry nor shelley is entitled to a refund in these cases decisions will be entered for respondent
